Case 1:21-cv-02511-JGK Document9 Filed 06/25/21 Page 1 of i

 

 

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT

ELECTRONICALLY FILED

DOC #: _

DATE FILED: 67 24-21
tcting Corporation Counsel THE CITY OF NEW YORK Tel: (212) 356-0894

LAW DEPARTMENT mbowe@law.nyc.pov
100 CHURCH STREET

NEW YORK, NY 10007
June 25, 2021

By ECF
Hon. John G. Koeltl

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: JB. obo DL. v. NYC. Dep’t of Educ., 21-cv-2511 (IGK)(KNF)
Dear Judge Koeltl:

I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
Johnson, supervising attorney for Defendant in the above-referenced action wherein Plaintiff
seeks solely attorneys’ fees, costs and expenses for legal work on an administrative hearing
under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”), as

well as for this action.

I write to respectfully request an adjournment of the initial conference scheduled for June
29 to August 30, 2021 or a date thereafter convenient for the Court. This is the first request for
an adjournment. We apologize for not having included this request in Defendant’s letter motion
seeking additional time to file an Answer (ECF 7), which the Court granted (ECF 8).

Thank you for considering this request.
Respectfully submitted,
/s/ Martin Bowe

Martin Bowe
Senior Counsel

 

Ce: Adam Dayan, Esq.

af af V2; /
hee Conge (LTEEL ft bey AL chy eee mel oS

ad 3 UV Ue ft SB pV ‘DLE Ogi
4G Va lp

6/24 i, 2) NN — n oo

Lo ened

 
